

116 HR 4961 IH: Standing Against Dirty Diplomacy Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4961IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Huffman (for himself, Ms. Tlaib, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Financial Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit financial support for certain international energy projects.
	
 1.Short titleThis Act may be cited as the Standing Against Dirty Diplomacy Act or the SADD Act. 2.Definition of fossil fuel projectIn this Act, the term fossil fuel project means a project that—
 (1)is designed to extract, refine, or produce coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas that is used for fuel;
 (2)is designed, in whole or in part, for the transportation of coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas that is used for fuel; or
 (3)is designed to generate electricity, and would use as a fuel source coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas.
			3.Limitation on funding of international dirty energy projects
 (a)RescissionThere are rescinded all unobligated balances of amounts made available— (1)to the United States International Development Finance Corporation, the Trade and Development Agency, or the Export-Import Bank of the United States to carry out any project, transaction, or other activity that supports a fossil fuel project; or
 (2)for payment to the International Bank for Reconstruction and Development and the International Development Association (in this Act, collectively known as the World Bank) or any other international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to carry out any project, transaction, or activity that supports a fossil fuel project.
 (b)Limitation on use of subsequently appropriated fundsAny amounts appropriated on or after the date of the enactment of this Act for the United States International Development Finance Corporation, the Overseas Private Investment Corporation, or the Export-Import Bank of the United States, and any amounts appropriated on or after the date of enactment of this Act for payment to the World Bank or any other international financial institution (as so defined) shall not be made available to any such entity until the date on which the Secretary of the Treasury has certified to the Congress that the payee has policies in place to ensure that the amounts are not used to carry out any fossil fuel project.
			